CLEVENGER, Circuit Judge.
Relume Corporation (“Relume”) appeals from the summary judgment of the United States District Court for the Eastern District of Michigan, holding that the defendants’ accused products do not literally infringe the asserted claims of U.S. Patent No. 5,661,645 (“the ’645 patent”) or U.S. Patent No. 5,783,909 (“the ’909 patent”), both assigned to Relume, and holding that both patents are invalid. Relume Corp. v. Dialight Corp., 63 F.Supp.2d 788, 802 (E.D.Mich.1999). We affirm.
I
Relume raises several arguments on appeal: (1) whether the district court erred in its interpretation of certain limitations in the patents, (2) whether such errors in claim interpretation led to errors in the court’s analysis of the validity issues, (3) whether disputed issues of material fact preclude summary judgment on the validity issues, and (4) whether alleged errors in claim interpretation or the disputed issues of material fact undercut the district court’s judgment of no literal infringement.
II
We have fully reviewed the careful, extensive and well-crafted opinion of the district court. We have carefully examined the arguments presented by the parties in their briefs and have considered in full the arguments made by the parties at oral argument.
For the reasons stated in the opinion of the district court, we agree that all of the asserted claims of the ’645 and ’909 patents are invalid. Because we affirm the district court’s judgment on the validity issues, we need not reach the questions raised by Relume as to the judgment of noninfringement.